BIJUR, J.
Plaintiff sues to recover $161.70, balance due for money loaned. The answer, after various denials and defenses, sets up a counterclaim for $30 for rent, which was admitted. After the trial the court gave judgment for plaintiff without apparently passing upon the counterclaim. As it was conceded, however, that this $30 was due, and the plaintiff is willing to have it deducted, the judgment is modified by reducing the same by $30 and appropriate costs in the court below and, as so modified, affirmed, with $10 costs to respondent. All concur.